Mr. Justice Boggs: I concur in the decision the decree appealed from should be affirmed, but not in what is said in the opinion on a subject not arising for decision in the case. In the trial court the appellant contended a contract requiring the payment of an indebtedness in gold coin of the United States was void. The chancellor ruled such a provision did not render the obligation void and rendered a decree which appellant could discharge in lawful money. The appellee did not complain in the trial court, and has not assigned as for error in this court, that she was entitled to a decree payable only in gold coin. The appellant persisted in his insistence the entire obligation was void, and presented that question to this court in this case. We decided that question in the prior case of Rae v. Homestead Loan Co. supra, and in accordance with the doctrine there announced the decree in this case was properly affirmed. Whether the chancellor could have lawfully so entered the decree as that the debtor could not discharge the decree debt in any lawful legal tender money but must pay it in gold coin, and if he failed to make payment in gold coin the master should advertise the mortgaged land for sale, to be paid for in gold coin only, and bidders at such sale should be required to pay the amount of their bids in gold coin only, was not presented to us to be decided. The complainant below was content with a decree to be paid in legal tend er money. The trial court rendered that character of decree. Consequently, whether a different decree might have been lawfully rendered, whereby the decree debts should be payable only in gold, although legal tender notes or silver dollars were in circulation as money, was not presented for adjudication. What is said in the opinion on that point are but “by-the-way” observations relative to a subject not involved in the determination of any contention of either of the parties. A digression for the purposes of giving expression to remarks directly opposite in reasoning, character and effect might have been indulged in without in anywise changing the judicial determination of the questions arising" for decision in the cause. Observations, reasonings or conclusions of this character have no authoritative force, and do not constitute an adjudication on the subject to which the discursive expressions relate. Wells on Ees Adjudicata and Stare Decisis, sec. 581; 9 Am. & Eng. Ency. of Law, (2ded.) 452. Mr. Justice Phillips: I concur in the dissenting opinion of Judge Boggs.